This appeal was originally taken by Annie Rider, the surviving wife of George K. Rider, deceased, from an order of the probate court refusing to make a family allowance for her support during the administration of the estate of said deceased. Since the perfecting of said appeal Annie Rider has died and Joseph H. Crosby, as the executor of her last will and testament, has been substituted in her place and stead as appellant herein.
Upon the death of said Annie Rider the questions involved herein have become moot. It would accomplish no purpose to permit the executor to prosecute this appeal, for even if he should succeed in securing a reversal of the order appealed from, the probate court could not, after the death of said Annie Rider, act upon her petition for a family allowance except to dismiss the same on account of her death.
This appeal is therefore dismissed.
Shenk, J., Richards, J., Waste, C.J., Finlayson, J., Seawell, J., and Sullivan, J., concurred. *Page 749